AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                                                                                                   Jul 12 2019
                                       UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                     s/ ArianaF
              UNITED STATES OF ArvIBRICA                              JUDGMENT IN A CRIMINAL CASE
                                  V.                                  (For Offenses Committed On or After November 1, 1987)


                  DANIEL RAMON GARCIA                                      Case Number:       18CR2233-DMS

                                                                      Frank Balistrieri CJA
                                                                      Defendant's Attorney
USM Number                        68518298
• -
THE DEFENDANT:
 IZI pleaded guilty to count(s)         1 and 2 of the Information

 D     was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                        Nature of Offense                                                              Number(s)
21 USC 841(a)(l)                       POSSESSION OF METHAMPHETAMINE WITH INTENT TO                                      1
                                       DISTRIBUTE
 18 USC 922(g)(l)                      FELON IN POSSESSION OF A FIREARM                                                           2




     The defendant is sentenced as provided in pages 2 through                   5           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                 is           dismissed on the motion of the United States.

       Assessment : $200.00 ($100.00 as to each of Counts 1 and 2).



 D     JVTA Assessment*:
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI    No fine                IZI Forfeiture pursuant to order filed                1/4/2019                    , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                       I
                                                                       Date ofimposition of Sentence



                                                                       HON. Dana M. Sabraw
                                                                       UNITED STATES DISTRICT JUDGE
, AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                DANIEL RAMON GARCIA                                                      Judgment - Page 2 of 5
  CASE NUMBER:              18CR2233-DMS

                                                    IMPRISONMENT
   The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
   NINETY (90) MONTHS as to each of Counts 1 and 2, concurrently.




   •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
   ~     The court makes the following recommendations to the Bureau of Prisons:
         Defendant participate in the RDAP program.
         Defendant be designated to the Southwest Region of the U.S, specifically Arizona.




   •     The defendant is remanded to the custody of the United States Marshal.

   •     The defendant must surrender to the United States Marshal for this district:
          •    at                            A.M.                on
          •
                  ---------
               as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
   •     Prisons:
          •    on or before
          •     as notified by the United States Marshal.
          •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
    I have executed this judgment as follows:

          Defendant delivered on                                            to
                                   -------------                                 ----------------
    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL



                                                                                                          18CR2233-DMS
, AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             DANIEL RAMON GARCIA                                                          Judgment - Page 3 of 5
     CASE NUMBER:           18CR2233-DMS

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS as to each of Counts 1 and 2, concun-ently.

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. IZ!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.   •The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              18CR2233-DMS
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  DANIEL RAMON GARCIA                                                                     Judgment - Page 4 of 5
 CASE NUMBER:                18CR2233-DMS

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. lfthe defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least l 0 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer detennines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         18CR2233-DMS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               DANIEL RAMON GARCIA                                                    Judgment - Page 5 of 5
CASE NUMBER:             18CR2233-DMS

                                  SPECIAL CONDITIONS OF SUPERVISION


     1. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
        Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
        revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

     2. Provide complete disclosure of personal and business financial records to the probation officer as requested.

     3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     4. Not associate with any person who you know, or who a probation officer or other law enforcement officer
        inf01ms you is an Otay gang member or associate, or any other known gang member or associate, unless
        given permission by the probation officer.

     5. Not associate with any person who you know, or who a probation officer or other law enforcement officer
        informs you is an Otay motorcycle club gang member, prospect or associate; any member or associate of
        a motorcycle club which has a history of involvement in criminal activity; or any other known gang
        member, prospect or associate, unless given permission by the probation officer.

     6. Not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,jackets,
        shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent gang
        affiliation, association with or membership in the Otay gang or any other gang, unless given permission by
        the probation officer.

     7. Not knowingly loiter, or be present in locations known to be areas where gang members congregate, unless
        given permission by the probation officer.

     8. Not display any known gang signs or gestures.




II
